Citation Nr: 0826108	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition claimed as angina pectoris.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and F.H.



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and May 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The veteran testified at a hearing before the undersigned 
Veterans' Law Judge in October 2006.  

The Board previously remanded this matter in February 2007. 

In June 2008, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c), the Board granted the veteran's motion to advance 
this case on the docket.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service 
connection for a heart condition. 
 
2.  The evidence received since the prior final rating 
decision is neither cumulative nor redundant of the evidence 
previously of record but does not raise a reasonable 
probability of substantiating the claim for service 
connection for a heart condition.  

3.  Hypertension did not manifest to a compensable degree 
within a year of separation from active service and has not 
been shown to be otherwise etiologically related to service.
CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001)

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a heart 
condition. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.   
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.  Duty to Notify

A March 2003 letter informed the veteran of the information 
and evidence required to substantiate his claims.  This 
letter explained VA's duty to assist the veteran with the 
development of his claims and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  

A March 2007 letter satisfied the notice requirements set 
forth in Kent.   This letter specifically advised the veteran 
of the evidence necessary to reopen the claim of entitlement 
to service connection for a heart condition.  The March 2007 
letter also informed the veteran of the evidence necessary to 
establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of these claims.   The record in 
this case includes service medical records and relevant post-
service medical records identified by the veteran.

The veteran has also been afforded a VA examination with 
respect to his claim of entitlement to service connection for 
hypertension. 

The veteran has not been provided with a VA examination in 
conjunction with his claim of entitlement to service 
connection for a heart condition.  However, because new and 
material evidence has not been presented in regard to this 
claim, it is not necessary for VA to provide an examination.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2007). 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed with 
regard to the claim for service connection for hypertension.   

II.  Analysis of Claims

A.  Claim to reopen

The RO previously denied the veteran's claim for service 
connection for a heart condition in an October 2001 rating 
decision.  The RO found that there was no indication that a 
heart condition manifested during service or within the 
presumptive one year period following discharge from service.  
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran filed a notice of disagreement in October 2001 
but did not perfect an appeal.  Because the veteran did not 
timely appeal the decision to the Board, the October 2001 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

In March 2003, the veteran sought to reopen the claim of 
entitlement to service connection for a heart condition.  A 
claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening a 
veteran's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).

New evidence received since the October 2001 rating decision 
includes VA and private medical records, the transcript of 
the October 2006 Board hearing, statements from physicians 
who have treated the veteran and lay statements submitted by 
the veteran.   

VA and private medical records reflect a current of and 
treatment for coronary artery disease.  

At the October 2006 hearing, the veteran testified that he 
had chest pain during service and that he sought treatment 
for chest pain four months after separation from service.

Dr. F.H. testified at the October 2006 hearing.  Dr. F.H. 
testified that he was award that the veteran was treated 
shortly after service for heart problems.  Dr. F.H. stated 
that he began treating the veteran in 1969 or 1970.  Dr. F.H. 
testified that he had discussed the veteran's condition with 
another physician, Dr. L.F.  Dr. F.H. stated that he was 
aware that Dr. L.F. treated the veteran since his discharge 
from service.  He testified that he was aware of Dr. L.F.'s 
opinion that the veteran's heart condition was associated 
with his military service.    

In a May 2005 statement, Dr. F.H. indicated that he spoke 
with Dr. L.F. regarding the veteran's cardiovascular problems 
and that it was Dr. L.F's professional opinion that the 
veteran's cardiovascular problems were associated with 
military service.  

The veteran also submitted statements from a private 
physician, Dr. L.F.  These statements were previously 
submitted by the veteran and were considered in the October 
2001 rating decision.  The statements of Dr. L.F. were 
considered in conjunction with the October 2001 rating 
decision and are therefore neither new nor material.  

The veteran has also submitted a lay statement from his 
friend, T.K.  T.K. stated that the veteran has had 
cardiovascular problems since separation from service.   

Dr. F.H.'s testified that the veteran was treated by Dr. L.F. 
shortly after service. Dr. F.H. stated that Dr. L.F. was of 
the opinion that the veteran's cardiovascular condition was 
related to service.  

With the exception of the statements by Dr. L.F., the 
evidence submitted since the prior final denial of service 
connection for a heart condition is new, as it was not 
previously submitted to agency decisionmakers.  However, the 
evidence submitted since the prior final denial is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  The RO based the 
previous denial of service connection upon a finding that the 
evidence did not show that a heart condition was incurred in 
service or within one year of separation from service.  The 
new evidence does not contain any medical records of 
treatment for a heart condition during service or within one 
year of separation from service and does not contain any 
competent medical opinions relating a current heart condition 
to service.  Dr. F.H.'s  testimony and statements essentially 
recount Dr. L.F.'s reported treatment history of the veteran.  
The RO previously considered Dr. L.F.'s statements in 
conjunction with the October 2001 rating decision.   Having 
determined that new and material evidence has not been 
received, the Board may not reopen the claim of entitlement 
to service connection for a heart condition.   

B.  Service connection for hypertension

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including hypertension, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from February 1953 to February 
1955.  Service medical records do not show any treatment for 
or diagnoses of hypertension.  Service medical records 
reflect that a blood pressure reading of 130/84 was noted 
upon induction in January 1953.  The February 1955 separation 
examination noted a blood pressure reading of 124/ 78.

Post-service VA examinations in May 1955 and August 1960 did 
not note any findings of hypertension.  The May 1955 VA 
examination noted a blood pressure reading of 130/80.  The 
August 1960 VA examination noted a blood pressure reading of 
130/88. 

The claims folder contains post-service evidence of treatment 
for hypertension from 1999 to the present.  The Board notes 
that post-service medical records reflect that the veteran 
was hospitalized for treatment of hypertension in 1993.  
However, records of that treatment are not in evidence.    
 
The record contains several medical opinions regarding the 
etiology of the veteran's hypertension.  The veteran has 
submitted opinions from two private physicians, and a VA 
medical opinion was obtained in 2008.    

The record contains statements and testimony from Dr. F.H., 
D.O.  In a May 1998 statement, Dr. F.H. indicated that the 
veteran was hospitalized in June 1993 for transischemic 
cerebral vascular attack, hypertension and pulmonary 
congestion secondary to cardiac failure.  Dr. F.H. stated 
that this was "undoubtedly due to atherosclerosis of the 
blood vessels, stress, as well as generalized obesity, and 
your failure to address your cardiac and vascular health, as 
far back as your military career, or the failure of your 
military physicians to properly evaluate you, study your 
problems and adequately treat you for your problems."  Dr. 
F.H. stated that a review of the military health history that 
the veteran described, if accurate by the veteran's 
interpretation, revealed failure on the part of military 
physicians to adequately treat the veteran's health needs.  

At the October 2006 hearing, Dr. F.H. testified that he had 
discussed the veteran's condition with another physician, Dr. 
L.F. and had been told by Dr. L.F. that the veteran had been 
treated for hypertension since discharge from service.   

The record also contains statements from Dr. L.F., M.D.  In a 
May 2000 statement, Dr. L.F. indicated that he treated the 
veteran in the mid-1950's for hypertension and angina 
pectoris.  Dr. L.F. stated that the veteran had recently been 
discharged when he reported chest pains and hypertension.  
Dr. L.F. opined that the veteran's cardiovascular problems 
were related to the stresses the veteran was subjected to 
during service.  In another July 2000 letter, Dr. F.H. stated 
that the veteran had a cardiac condition for many years.  He 
stated that it was "entirely plausible" that this was 
symptomatic in the form of angina pectoris and hypertensive 
vascular disease during military service.  

The veteran had a VA examination in January 2008.  The 
examiner noted that the claims file was reviewed.  The 
examiner opined that the evidence was clearly against the 
veteran's claim that hypertension manifested during service.  
The examiner noted that the veteran's blood pressure was 
normal upon entrance to service and that a blood pressure 
reading of 128/74 was noted at separation.  The examiner 
noted that there was one blood pressure reading during 
service of 100/70.  The examiner opined that there was no 
evidence to support the veteran's contention that he had high 
blood pressure within a year of separation.  The examiner 
explained that blood pressure readings during military 
service were entirely normal.  The examiner stated that the 
first slightly abnormal blood pressure was the 1960 VA 
examination of 130/88.  The examiner opined that without such 
evidence, it could not be reported that the veteran's high 
blood pressure first manifested during military service.  

In cases such as this, where there are conflicting medical 
opinions, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board  assigns greater weight to the opinion of the VA 
physician who examined the veteran in 2008.  Unlike the 
opinions offered by Drs. L.F. and F.H., the VA examiner's 
opinion was based upon a review of the entire claims file, 
including service medical records.  There is no indication 
that Drs. L.F. and F.H. reviewed the service medical records 
or the claims file.  Furthermore,  the medical opinions from 
Drs. L.F. and F.H. are not supported by clinical evidence of 
treatment for hypertension during the time periods described 
by those physicians. 

The Board has also considered the lay statements of the 
veteran and others and the veteran's hearing testimony.  The 
veteran testified that he received treatment for hypertension 
shortly after separation from service.  The veteran has also 
submitted a lay statement from a friend, T.K., in which T.K. 
related that the veteran began complaining of chest pain, 
high blood pressure and hyperventilation soon after his 
release from the military. 

The Board again notes that there is no medical evidence of 
treatment for hypertension within one year of separation from 
service or for many years after service.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) that the lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible.  
Id.  In its role as a finder of fact, the Board may weigh the 
absence of contemporaneous records in assessing the 
credibility of lay evidence.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
given the lack of any medical evidence of treatment for 
hypertension for years after service, the Board finds that 
the veteran's testimony regarding the development of 
hypertension soon after separation from service is not 
credible.  

For the reasons set forth above, the Board finds that 
hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.   The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension, the claim must be 
denied.    


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a heart condition is 
not reopened.  

Service connection for hypertension is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


